Case: 19-60420     Document: 00515617341         Page: 1     Date Filed: 10/27/2020




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                   October 27, 2020
                                  No. 19-60420
                                                                     Lyle W. Cayce
                                Summary Calendar                          Clerk


   Edgar Dodany Reyes Padilla,

                                                                        Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 143 975


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Edgar Dodany Reyes Padilla, a native and citizen of Honduras,
   petitions for review of a decision of the Board of Immigration Appeals (BIA)
   dismissing his appeal from the Immigration Judge’s (IJ) denial of his
   application for withholding of removal, which he sought based on, inter alia,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60420       Document: 00515617341          Page: 2   Date Filed: 10/27/2020




                                     No. 19-60420


   his membership in a particular social group. Reyes Padilla does not brief and
   thus has abandoned any challenge to the BIA’s additional rulings concerning
   his applications for withholding of removal based on his political opinion and
   for relief under the Convention Against Torture. See Zhu v. Gonzales, 493
   F.3d 588, 593 n.10 (5th Cir. 2007). Furthermore, his failure to exhaust
   administrative remedies as to his CAT claim is a jurisdictional bar to our
   consideration of the issue. See Omari v. Holder, 562 F.3d 314, 318-19 (5th Cir.
   2009).
            In this court, Reyes Padilla argues that he showed his eligibility for
   withholding of removal because he established his membership in a particular
   social group recognized by the IJ and the BIA, namely the Reyes family, and
   members of the group have suffered persecution. He contends that the
   persecution of other members of the Reyes family entitles him to a rebuttable
   presumption that he would suffer persecution if he is returned to Honduras.
   Alternatively, Reyes contends that he showed a clear probability of future
   persecution based on the persecution of other members of the Reyes family.
            It is undisputed that Reyes Padilla has never suffered any physical
   harm.     Given Reyes Padilla’s testimony that, notwithstanding threats,
   members of his family have remained in Honduras unharmed for years, the
   denial of his application for withholding of removal was supported by
   substantial evidence, and he has not demonstrated that the evidence compels
   a contrary conclusion. See Zhu, 493 F.3d at 596-97; see also Martinez-Lopez v.
   Barr, 943 F.3d 766, 771 (5th Cir. 2019); Gonzalez-Soto v. Lynch, 841 F.3d 682,
   683-84 (5th Cir. 2016); Arif v. Mukasey, 509 F.3d 677, 680-82 (5th Cir. 2007).
            IT IS ORDERED that the petition for review is DENIED in part
   and is DISMISSED in part.




                                          2